Title: From Thomas Jefferson to the Senate, 5 March 1801
From: Jefferson, Thomas
To: Senate



Gentlemen of the Senate
March 5. 1801.

The offices of Secretary of state, Secretary of war, Attorney general of the United States, and Minister plenipotentiary to the republic of France being vacant, I nominate the following persons to them James Madison junr. of Virginia, to be Secretary of State: Henry Dearborn of Massachusets to be Secretary of War:

Levi Lincoln of Massachusets to be Attorney General of the United States:
Robert R. Livingston, of New York to be Minister Plenipotentiary for the United States to the republic of France.

Th: Jefferson

